Name: Commission Regulation (EEC) No 1505/86 of 16 May 1986 laying down certain detailed rules for the application of Council Regulation (EEC) No 1388/86 on the suspension of the import of certain agricultural products originating in certain third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 5 . 86 Official Journal of the European Communities No L 131 /45 COMMISSION REGULATION (EEC) No 1505/86 of 16 May 1986 laying down certain detailed rules (or the application of Council Regulation (EEC) No 1388/86 on the suspension of the import of certain agricultural products originating in certain third countries appears necessary, as well , to specify certain modalities relating to the importation of the products concerned ; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the Management Committees concerned, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1388/86 of 12 May 1986 on the suspension of the import of certain agricultural products originating in certain third countries ('), and in particular Article 4 thereof, Whereas Regulation (EEC) No 1388/86 foresees the suspension of the importation of certain products which have been contaminated by the nuclear fall-out following the accident on 26 April 1986 at the Chernobyl nuclear centre ; whereas the terms of Article 4 of the abovemen ­ tioned Regulation lay down the modalities of application , including particularly the addition to or the deletion from the list of products concerned as well as the conditions which may be applied to the importations, which may be adopted ; Whereas for certain products the risk of contamination can be excluded because of their normal period of harves ­ ting ; whereas it appears necessary to specify which products are covered by the suspension of importation and to replace, for the sake of clarity, the list shown at the Annex to Regulation (EEC) No 1388/86 ; whereas it HAS ADOPTED THIS REGULATION : Article 1 For the purposes of Article 1 of Regulation (EEC) No 1388/86, 'importation' means the placing in temporary storage or under any customs regime . Article 2 The Annex to Regulation (EEC) No 1388/86 is hereby replaced by the Annex to this Regulation . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 May 1986 . For the Commission Frans ANDRIESSEN . Vice-President (') OJ No L 127, 13 . 5. 1986, p. 1 . No L 131 /46 Official Journal of the European Communities 17. 5 . 86 ANNEX CCT heading No Description 01.01 Live horses, asses, mules and hinnies 01.04 Live sheep and goats 01.05 Live poultry, that is to say, fowls, ducks, geese, turkeys and guinea fowls 01.06 Other live animals : A. Domestic rabbits C. Other ex Chapter 2 Meat and edible meat offals (excluding that covered by Directive 72/462/EEC) 03.01 Fish, fresh (live or dead), chilled or frozen : A. Freshwater fish : ex C. Roes 03.03 Crustaceans and molluscs : A. Crustaceans : ex III : Freshwater crayfish B. Molluscs : III . Snails, other than sea snails 04.01 Milk and cream, fresh, not concentrated or sweetened ex 07.01 Vegetables, fresh or chilled, excluding seed potatoes, potatoes other than new potatoes and olives 07.02 Vegetables (whether or not cooked), preserved by freezing : B. Other ex 08.01 B. Bananas, fresh ex 08.02 Citrus fruit, fresh 08.04 A. Grapes, fresh 08.07 Stonefruit, fresh : A. Apricots B. Peaches, including nectarines C. Cherries 08.08 Berries, fresh : A. Strawberries F. Other : II . Other 08.09 Other fruit, fresh 08.10 Fruit (whether or not cooked), preserved by freezing, not containing added sugars : ex A. Strawberries ex D. Other : apricots, cherries